 


109 HR 2587 IH: To make amendments to the Reclamation Projects Authorization and Adjustment Act of 1992.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2587 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Cunningham introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To make amendments to the Reclamation Projects Authorization and Adjustment Act of 1992. 
 
 
1.Reclamation Projects Authorization and Adjustment Act amendmentsSection 1631 of the Reclamation Projects Authorization and Adjustment Act of 1992, as amended by Public Law 104–266 (43 U.S.C. 390h–13), is amended— 
(1)in subsection (a), by inserting before the period the following: , including Phase II of the Olivenhain Water Treatment Plant; and 
(2)in subsection (b)(2), by adding at the end the following: Notwithstanding any other provision of this title, the Federal share of the costs of the projects for which funds are made available under this section shall not exceed $35,000,000..  
 
